COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      PS Investments, L.P. f/k/a Paradigm Services, L.P. v. Southern
                          Instrument & Valve Company, Inc.

Appellate case number:    01-12-01016-CV

Trial court case number: CV62534

Trial court:              County Court at Law No. 2 of Galveston County

Date motion filed:        May 9, 2014

Party filing motion:      Appellant


       It is ordered that the motion for rehearing is denied.


Judge’s signature: /s/ Terry Jennings
                   Acting for the Court

Panel consists of: Justices Jennings, Keyes, and Sharp


Date: August 26, 2014